PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/045,948
Filing Date: 7 Oct 2020
Appellant(s): Carrier Corporation



__________________
Quincy Harris
For Appellant


EXAMINER’S ANSWER











This is in response to the appeal brief filed 06/09/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/05/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Claim 1 
The Appellant argues on page 3 of the appeal brief that: 

    PNG
    media_image2.png
    274
    817
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    173
    824
    media_image3.png
    Greyscale

This argument has not been found persuasive. The examiner notes that Awwad ¶ 35 states that, “In an embodiment … first determining which of the doors 113, 115 and 117” ... “then initiating a defrost cycle of the main evaporator 40 if and only if, the door 113 to the forward compartment 112 is open”. The examiner notes that it is clear from the embodiment presented in Fig 4 and ¶ 35, the defrost starts “only if” the door is open. Thus, appellants statements that “Awwad can only initiate a defrost mode in step 212 if CSS Equal to or less than LSS” is not correct, as stated in ¶ 35 the door has to be open in order to start the defrost mode. Furthermore, the examiner notes that the broadest reasonable interpretation of the claim does not exclude other conditions to be met. In fact, appellant’s subject matter starts the defrosting mode when the door is open AND a time constraint has passed (see appellant’s Fig 2), ALSO appellant’s claim 6 (a narrower claim) integrates the addition of another condition “a length of time” to be met (in addition to the door being open) in order to initiate the defrost mode. Accordingly, even assuming that the temperature degree has to be met in order to initiate defrost mode, is clear from the embodiment of Fig 4 and ¶ 35 that Awwad requires the door to be open in order to initiate the defrost mode. 
	Therefore, Appellant argument has not been found persuasive. 
Claim 6-8 and 16-18

The Appellant argues on page 4 of the appeal brief that: 

    PNG
    media_image4.png
    100
    809
    media_image4.png
    Greyscale

This argument has not been found persuasive because of at least the reasons as set
forth above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NELSON J NIEVES/Primary Examiner, Art Unit 3763          
                                                                                                                                                                                              Conferees:
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        /JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.